 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DALLAS JOSHUA JAMES MYERS,                         No. 2:18-cv-0111-MCE-EFB P
12                       Plaintiff,
13           v.                                          ORDER
14    EDMUND BROWN, et al.,
15                       Defendants.
16

17          Plaintiff, a former state prisoner proceeding pro se, has filed this civil rights action

18   seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 22, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed October 22, 2019, (ECF No. 19) are

 3   ADOPTED in full;

 4          2. This action is DISMISSED without prejudice for the reasons set forth in the February

 5   12, 2019 order (ECF No. 8); and

 6          3. The Clerk of the Court is directed to close this case.

 7          IT IS SO ORDERED.

 8   Dated: February 4, 2020

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
